 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   KEITH DWAYNE LEWIS,                         Case No. CV 18-05877 AFM
12
                         Petitioner,
            v.                                   JUDGMENT
13

14   RAYMOND MADDEN, Warden,
15
                         Respondent.
16

17

18         IT IS HEREBY ORDERED AND ADJUDGED that the Petition is denied and
19   the action is dismissed with prejudice.
20

21   DATED: 11/16/2018
22

23
                                               ___________________________________
                                                    ALEXANDER F. MacKINNON
24                                             UNITED STATES MAGISTRATE JUDGE
25

26

27

28
